            Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


ASCENSION INTELLECTUAL                           §
PROPERTIES, LLC,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
       v.                                        §       Case No. 6:21-cv-00859
                                                 §
AMP ME, INC.,                                    §       JURY TRIAL DEMANDED
                                                 §
                                                 §
       Defendant.                                §


       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


       Ascension Intellectual Properties, LLC, by and through its undersigned counsel, hereby

brings this action for patent infringement arising under the Patent Laws of the United States of

America, 35 U.S.C. § 1 et seq. and makes the following allegations of patent infringement relating

to U.S. Patent Nos. 9,501,760 (the “’760 Patent”); 9,788,180 (the “’180 Patent”); 10,292,022 (the

“’022 Patent”); and 10,701,530 (the “’530 Patent”) (collectively, the “Media Echoing Patents” or

“Asserted Patents”) against Amp Me, Inc.:

                                            PARTIES

       1.      Ascension Intellectual Properties, LLC (“Ascension” or “Plaintiff”) is a Texas

limited liability company with its principal place of business in Prosper, Texas.

       2.      Defendant Amp Me, Inc. (“Amp Me” or “Defendant”) is a corporation organized

and existing under the laws of Canada and has a registered place of business at 1260 Boulevard

Robert-Bourassa West Suite 300 Montreal, Quebec, H3B 3B9, Canada.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 1
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 2 of 27




                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the United

States, Title 35 United States Code.

       4.      The Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338.

       5.      Venue is proper under 28 U.S.C. § 1391(c)(3) and In re HTC Corp., 889 F.3d 1349

(Fed. Cir. 2018) because Defendant is a foreign corporation.

       6.      This Court has personal jurisdiction over Defendant because it has continuous and

systematic business contacts with the State of Texas. Defendant, directly and through subsidiaries

or intermediaries (including distributors, retailers, and licensing partners), conducts business

extensively throughout Texas, by shipping distributing, making, using, offering for sale, selling,

licensing, transmitting (including through its website and mobile applications) its products and

services in the state of Texas and the Western District of Texas. Defendant has purposefully placed

its products into the stream of commerce with the intention and expectation that they will be

purchased and used by consumers in this state and this district. Defendant has used and continues

to use and sell its infringing products within this district and has committed regular acts of direct

infringement in this district. Defendant’s contacts with the State of Texas and this district are so

pervasive such that this Court’s exercise of jurisdiction would not offend traditional notions of fair

play and substantial justice.

                                              FACTS

       7.      Ascension’s Media Echoing Patents cover important inventions relating to enabling

mobile device users to play the same digital media content concurrently (echoing) on their

respective devices in a synchronized fashion. In particular, Ascension’s Media Echoing Patents

involve solving problems in the prior art that were associated with synchronized playback of

media. Ascension’s Media Echoing Patents provide solutions to these and other problems to


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 2
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 3 of 27




improve what otherwise resulted in an undesirable user experience.

A.      Nature of The Action

        8.      Ascension alleges that Defendant has directly infringed and continues to directly

infringe its Media Echoing Patents.

        9.      Ascension alleges that Defendant has induced infringement of the Media Echoing

Patents by, at least, the end users of its application.

B.      The Media Echoing Patents

        10.     Ascension owns by assignment the entire right, title, and interest in the Media

Echoing Patents including the right to sue for past infringement.

        11.    A true and correct copy of the ’760 Patent entitled “Media echoing and social

networking device and method” is attached as Exhibit A to this Complaint.

        12.    A true and correct copy of the ’180 Patent entitled “Media echoing and social

networking device and method” is attached as Exhibit B to this Complaint.

        13.    A true and correct copy of the ’022 Patent entitled “Media echoing and social

networking device and method” is attached as Exhibit C to this Complaint.

        14.    A true and correct copy of the ’530 Patent entitled “Media echoing and social

networking device and method” is attached as Exhibit D to this Complaint.

        15.    After full and fair examinations, the U.S. Patent and Trademark Office (“USPTO”)

granted the ’760 Patent on June 21, 2016, the ’180 Patent on October 10, 2017, the ‘022 Patent on

May 14, 2019, and the ‘530 Patent on June 30, 2020.

        16.     The ’760 Patent is both valid and enforceable.

        17.     The ’180 Patent is both valid and enforceable.

        18.     The ’022 Patent is both valid and enforceable.

        19.     The ’530 Patent is both valid and enforceable.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 3
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 4 of 27




       20.     The Media Echoing Patents relate generally to the field of media echoing and social

networking methods and devices, for use with mobile systems.

       21.     Media providers, such as Pandora, Google Play, and Spotify, Ltd., comprise a

centralized recording medium that allows listeners to wirelessly stream music on mobile devices

where users can choose to display their music selections on social networking websites and share

music with social media “friends” who also subscribe to the media provider.

       22.     Among other things, the Media Echoing Patents provide for methods and systems

capable of allowing users to designate a geographic area within which a list of identifiers of other

users playing media can be displayed on a user’s device, such that the user can select to play (i.e.,

stream) the same media as one or more of the listed other users. Accordingly, the user can network

with previously unknown people, based on a common taste in music, for example.

C.     The Accused Products

       23.     Defendant through its AmpMe App software and services (including its VIP

Services) (collectively “Accused Products”) infringe Ascension’s Media Echoing Patents.

Defendant’s AmpMe App provides that its users can “amplify the sound of their music by

connecting several devices (both iOS and Android) to play the same music at the same time.” See

https://www.ampme.com/faq. The AmpMe App allows the user to either create a digital content

streaming “Party” or to choose to join another user’s “Party” and to echo (i.e., synchronize) the

audio of their respective devices. Additionally, the AmpMe App keeps track of the number of users

currently echoing the content. Furthermore, the AmpMe App uses the users’ device’s location

data in order to detect other nearby devices and/or share the Party’s location with other users of

the App.

       24.     Defendant’s AmpMe App is distributed across several mobile platforms including

through the Apple Store at https://apps.apple.com/app/apple-store/id986905979 for iPhone and


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 4
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 5 of 27




iPad styled as “AmpMe – Speaker & Music Sync” and through Google Play for Android devices

at https://play.google.com/store/apps/details?id=com.amp.android styled as “AmpMe - Speaker

Booster.”

       25.     Defendant’s AmpMe App has been downloaded and installed from Google Play

over 10 million times. See id.

       26.     Upon information and belief, due to these and other aspects of the AmpMe App

and services, Defendant has and continues to infringe the Media Echoing Patents as described in

the Counts below.

                                     CAUSES OF ACTION

                    COUNT I: INFRINGEMENT OF THE ’760 PATENT

       27.     Ascension realleges and incorporates by reference the allegations set forth above

as if set forth verbatim herein.

       A.      Direct Infringement

       28.     Defendant makes, uses, sells, or offers for sale in this District and elsewhere in the

United States products or services for targeted content delivery on a mobile device. Defendant’s

AmpMe App or services provide or support enabling targeted content delivery to a mobile device

as described and claimed in the ’760 Patent.

       29.     Defendant operates the Internet site https://www.ampme.com/ (“Amp Me Site”).

The Amp Me Site is targeted to and accessible to Texas residents.

       30.     Defendant offers to its customers mobile applications, for example, mobile

applications available on Android, iPhone, Windows, and Mac devices (all versions collectively

referred to as the “AmpMe App”). The AmpMe App is targeted to and accessible to Texas

residents. An exemplary screenshot of the Amp Me App offer to consumers is provided below:




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 5
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 6 of 27




                                             Figure 1 1
       31.     Upon information and belief, Defendant has directly infringed and continues to

directly infringe, literally or under the doctrine of equivalents, at least Claim 1 of the ’760 Patent

by making, using, selling, offering for sale, importing and/or licensing in the United States without

authority systems, products, and methods claimed by the ’760 Patent, to wit, the AmpMe App.

       32.     Upon information and belief, and as one illustration without limitation, Defendant

infringes Claim 1 of the ’760 Patent in the exemplary manners described below.

       33.     Defendant’s AmpMe App and services (e.g., Amp Me’s “VIP Services”), use a

method of echoing media via a mobile device that allows “users to amplify the sound of their music

by connecting several devices . . . to play the same music at the same time.” 2 In particular, the

AmpMe App is operable across several mobile device platforms (including both Apple iOS and

Android platforms) allowing a user to either create a digital content streaming “Party” or to choose

to join another user’s “Party” and to echo (i.e., synchronize or “sync up”) the audio of their

respective devices. 3


1
  https://www.ampme.com/
2
  https://www.ampme.com/faq
3
  Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 6
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 7 of 27




                                                 Figure 2 4
        34.     In Figures 2-3 Amp Me advertises that the AmpMe App allows mobile users to

echo (i.e., “sync up” content).




                                                 Figure 3 5
        35.     In particular, the AmpMe App allows users to “Stream music or videos from

YouTube, Spotify, Deezer, SoundCloud or your own Music Library, to sync phones and play the

same music or video at the same time on multiple devices.” 6


4
  https://apps.apple.com/us/app/ampme-speaker-bass-booster/id986905979
5
  https://play.google.com/store/apps/details?id=com.amp.android
6
  Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 7
                Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 8 of 27




          36.    AmpMe directs its customers to “[s]ign in with Facebook or Google to connect with

friends, follow their profiles and get notified when they start a party. That way you can roast their

song choice in the chat, and suggest a new track.” 7




                                             Figure 4 8
          37.    Through the AmpMe App and Services a user’s mobile device displays “respective

identifiers of one or more other users experiencing respective media” from a predefined

“geographic area”. For instance, Figure 5 shows a screenshot of the AmpMe App displaying

“Global Live Parties” and “Nearby Parties” that display other users with their associated identifiers

in the form of usernames and profile pictures.




7
    Id.
8
    Id.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 8
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 9 of 27




                                                 Figure 5 9
        38.     The AmpMe App “can use the device’s location to detect other nearby devices if

those devices are connected to the same Wi-Fi Network or if the devices’ own Internet connections

are to be used: AmpMe may consume cellular data if all the devices are not connected to the same

Wi-Fi network.” 10 A user can “turn on locations services and find a party near you.” 11

        39.     Additionally, the AmpMe App keeps track of the number of users currently echoing

the content. An icon shows the number of users listening “live” to another user. See Fig. 5.

        40.     Further, the AmpMe App uses the users’ device’s location data in order to detect

other nearby devices and/or share the Party’s location with other users of the Application. The

AmpMe App uses a predefined geographic area e.g., a “rough geo-location” or “course location”.

See Fig. 6.




9
  https://ampmeappdownload.com/ampme-for-macbook/
10
   https://whatsyourtech.ca/2019/02/11/canadian-developers-amped-over-music-sync-app/
11
   https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 9
                 Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 10 of 27




                                                 Figure 6 12
           41.     Furthermore, users may also select various communication modes using Wi-Fi,

Bluetooth, and NFC which define geographic areas.




                                                 Figure 7 13
           42.     Indicating when the user has selected to play respective media initiated by a second

user to “receive” and “transmit” a signal, AmpMe uses centralized network control, i.e., a server,

to control distribution of the content stream such that another user can watch a broadcast. The

AmpMe App’s broadcast feature requires centralized network control, such as a server, to control



12
     https://www.ampme.com/privacy (accessed 8/6/2021).
13
     https://www.androidpolice.com/wp-content/uploads/2015/09/nexus2cee_ampme-host-party-6-329x585.png


PLAINTIFF’S ORIGINAL COMPLAINT                                                                      Page 10
                 Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 11 of 27




distribution of the content stream. The App or web client interfaces to the server to request joining

a “party” broadcast.




                                                    Figure 8 14
           43.      The “respective media initiated by a second user” in Figure 8 shows a user

broadcasting live. A user selecting which broadcast feed (i.e., “party”) to join and watch from the

AmpMe App causes a signal from the centralized server to be transmitted to a second user. For

example, in the screenshot shown in Figure 8 above, the “respective media initiated by a second

user” shows the second user broadcasting “China Marie” live.

           44.      Multiple “changeable identifier[s] of the user of the mobile device, provided by the

user of the mobile device” are shown in Figure 8 in the form of the usernames (e.g.




14
     https://play.google.com/store/apps/details?id=com.amp.android


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 11
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 12 of 27




“noelani_tsunami”) and corresponding profile pictures.

        45.     As seen in Figure 8, the AmpMe App shows that when a user joins a party (i.e.,

“upon receiving a signal at a centralized server indicating that the user has selected to play

respective media initiated by a second user”), it displays such user’s username and photo, i.e.,

“transmitting a signal from the centralized server to the second user to automatically display to the

second user a changeable identifier of the user of the mobile device.”

        46.     The AmpMe App provides that a user may stream a user generated list of media

(e.g., music) and other users join a selected live broadcast synchronized in real time, 15 i.e., “the

respective media is experienced such that the respective media is synchronized in real time with

the respective media experienced by the second user.”

        47.     Defendant’s infringing activities were and are without authority or license under

the ’760 Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’760 Patent

under at least 35 U.S.C. § 271(a) by its continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

        B.      Vicarious and Induced Infringement

        48.     Defendant had actual knowledge of infringement as of July 9, 2021 when Plaintiff

sent a copy of the ’760 Patent along with claim charts and cited references detailing Defendant’s

infringement to Martin-Luc Archambault CEO of Amp Me to Amp Me’s place of business at 1260

Boulevard Robert-Bourassa West Suite 300 Montreal, Quebec, H3B 3B9, Canada and via both

registered mail and email at martin-luc@ampme.com.

        49.     Further, the service of this Complaint, detailing Defendant’s infringement of the



15
  https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788; https://www.ampme.com/faq
(“Play your music in perfect sync across multiple devices”); https://www.ampme.com/terms (“the App on your
device synchronizes with devices of other AmpMe users”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                       Page 12
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 13 of 27




’760 Patent in conjunction with the references cited, constitutes actual knowledge of infringement

as alleged here.

        50.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’760 Patent. On

information and belief, Defendant has also continued to sell the Accused Products and distribute

product literature and website materials inducing end users and others to use its products in the

customary and intended manner that infringes the ’760 Patent. See above (extensively

demonstrating how Defendant directs end users to commit patent infringement).

        51.     Further, to the extent that Defendant has assigned performance of these steps to

third parties, such as its customers, agents or contractors, the third parties act vicariously as agents

of the Defendant, or form a joint enterprise with Defendant, to infringe at least Claim 1 of the ’760

Patent. Alternatively, the Defendant contracts with the third parties to perform the infringing steps.

Defendant profits vicariously from third party infringement, condition the third parties’

participation and receipt of benefits of the AmpMe App on the performance on the infringing

activity and further establish the respective timing and manner of the third parties’ performance of

the infringing activity.

        52.     Defendant’s infringing activities were without authority or license under the ’760

Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’760 Patent under

at least 35 U.S.C. § 271(b) by its continued use, testing, manufacture, sale, offer for sale, licensing,

and/or importation of the AmpMe App without authority.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 13
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 14 of 27




                    COUNT II: INFRINGEMENT OF THE ’180 PATENT

       53.     Ascension realleges and incorporates by reference the allegations set forth above

as if set forth verbatim herein.

       A.      Direct Infringement

       54.     Defendant makes, uses, sells, or offers for sale in this District and elsewhere in the

United States products or services for targeted content delivery on a mobile device. Defendant’s

AmpMe App or services provide or support enabling targeted content delivery to a mobile device

as described and claimed in the ’180 Patent.

       55.     Defendant operates the Internet site https://www.ampme.com/ (“Amp Me Site”).

The Amp Me Site is targeted to and accessible to Texas residents.

       56.     Defendant offers to its customers mobile applications, for example, mobile

applications available on Android and iPhone products (i.e., the AmpMe App). The AmpMe App

is targeted to and accessible to Texas residents. See, supra, Fig. 1.

       57.     Upon information and belief, Defendant has directly infringed and continues to

directly infringe, literally or under the doctrine of equivalents, at least Claim 1 of the ’180 Patent

by making, using, selling, offering for sale, importing and/or licensing in the United States without

authority systems, products, and methods claimed by the ’180 Patent, to wit, the AmpMe App.

       58.     Upon information and belief, and as one illustration without limitation, Defendant

infringes Claim 1 of the ’180 Patent in the exemplary manners described below.

       59.     Defendant’s AmpMe App and services (e.g., Amp Me’s “VIP Services”), use a

method of echoing media via a mobile device that allows “users to amplify the sound of their music

by connecting several devices . . . to play the same music at the same time.” In particular, the

AmpMe App is operable across several mobile device platforms (including both Apple iOS and

Android platforms) allowing a user to either create a digital content streaming “Party” or to choose


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 14
                 Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 15 of 27




to join another user’s “Party” and to echo (i.e., synchronize or “sync up”) the audio of their

respective devices. See, supra, Fig. 2.

           60.     Through the AmpMe App and services a user’s mobile device displays “respective

identifiers of one or more other users experiencing respective media” from a selectable

“geographic area”. See, supra, Fig. 5. For instance, Figure 5 shows a screenshot of the AmpMe

App displaying “Global Live Parties” and “Nearby Parties” that display other users with their

associated identifiers in the form of usernames and profile pictures.

           61.     The AmpMe App “can use the device’s location to detect other nearby devices if

those devices are connected to the same Wi-Fi Network or if the devices’ own Internet connections

are to be used: AmpMe may consume cellular data if all the devices are not connected to the same

Wi-Fi network.” 16 A user is directed and encouraged to “turn on locations services and find a

party near you.” 17

           62.     The AmpMe App also displays “a number corresponding, respectively, to each of

the one or more other users, wherein the number is alterable at least in part when one experiences

respective media in real time while each of the one or more other users currently experiences the

respective media,” with an icon displaying the number of people concurrently streaming media in

the “Party.” See, supra, Fig. 8 (indicating 6 other users).

           63.     The AmpMe App concurrently displays “one or more respective identifiers of the

one or more other users determined to be within the selectable geographic area, along with an

indication that the one or more other users are within the selectable geographic area.” See, supra,

Fig. 8 (the usernames and profile pictures of other users in the party).

           64.     Further, the AmpMe App uses the users’ device’s location data in order to detect


16
     https://whatsyourtech.ca/2019/02/11/canadian-developers-amped-over-music-sync-app/
17
     https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 15
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 16 of 27




other nearby devices and/or share the Party’s location with other users of the Application. The

AmpMe App uses a geographic area e.g., a “rough geo-location” or “course location” that may be

selected or may also be disabled or turned off by the user. See, supra, Fig. 6.

        65.     Furthermore, users may also select various communication modes using Wi-Fi,

Bluetooth, and NFC which define geographic areas. See, supra, Fig. 7.

        66.     A user selecting which broadcast feed (i.e., “party”) to join and watch from the

AmpMe App causes a signal from the centralized server to be transmitted to a second user.

        67.     Multiple “changeable identifier[s] of the user of the mobile device, provided by the

user of the mobile device” are shown in Figure 8 in the form of the usernames (e.g.

“noelani_tsunami”) and corresponding profile pictures.

        68.     As seen in Figure 8, the AmpMe App shows when a user joined a party by

displaying the user’s username and photo, i.e., “causing a centralized server to transmit a signal to

the second user to display to the second user a changeable identifier of the user of the mobile

device after the user of the mobile device selects to experience the media being experienced by the

second user.”

        69.     The AmpMe App provides that a user may stream a user generated list of media

(e.g., music) and other users join a selected live broadcast synchronized in real time, 18 i.e., “the

respective media is experienced such that the respective media is synchronized in real time with

the respective media experienced by the second user.”

        70.     Defendant’s infringing activities were and are without authority or license under

the ’180 Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’180 Patent



18
  https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788; https://www.ampme.com/faq
(“Play your music in perfect sync across multiple devices”); https://www.ampme.com/terms (“the App on your
device synchronizes with devices of other AmpMe users”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                       Page 16
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 17 of 27




under at least 35 U.S.C. § 271(a) by its continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

        B.      Vicarious and Induced Infringement

        71.     Defendant had actual knowledge of infringement as of July 9, 2021 when Plaintiff

sent a copy of the ’180 Patent along with claim charts and cited references detailing Defendant’s

infringement to Martin-Luc Archambault CEO of Amp Me to Amp Me’s place of business at 1260

Boulevard Robert-Bourassa West Suite 300 Montreal, Quebec, H3B 3B9, Canada and via both

registered mail and email at martin-luc@ampme.com.

        72.     Further, the service of this Complaint, detailing Defendant’s infringement of the

’180 Patent in conjunction with the references cited, constitutes actual knowledge of infringement

as alleged here.

        73.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’180 Patent. On

information and belief, Defendant has also continued to sell the Accused Products and distribute

product literature and website materials inducing end users and others to use its products in the

customary and intended manner that infringes the ’180 Patent. See above (extensively

demonstrating how Defendant directs end users to commit patent infringement).

        74.     Further, to the extent that Defendant has assigned performance of these steps to

third parties, such as its customers, agents or contractors, the third parties act vicariously as agents

of the Defendant, or form a joint enterprise with Defendant, to infringe at least Claim 1 of the ’180

Patent. Alternatively, the Defendant contracts with the third parties to perform the infringing steps.

Defendant profits vicariously from third party infringement, condition the third parties’

participation and receipt of benefits of the AmpMe App on the performance on the infringing




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 17
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 18 of 27




activity and further establish the respective timing and manner of the third parties’ performance of

the infringing activity.

        75.     Defendant’s infringing activities were without authority or license under the ’180

Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’180 Patent under

at least 35 U.S.C. § 271(b) by its continued use, testing, manufacture, sale, offer for sale, licensing,

and/or importation of the AmpMe App without authority.

                    COUNT III: INFRINGEMENT OF THE ’022 PATENT

        76.     Ascension realleges and incorporates by reference the allegations set forth above

as if set forth verbatim herein.

        A.      Direct Infringement

        77.     Defendant makes, uses, sells, or offers for sale in this District and elsewhere in the

United States products or services for targeted content delivery on a mobile device. Defendant’s

AmpMe App or services provide or support enabling targeted content delivery to a mobile device

as described and claimed in the ’022 Patent.

        78.     Defendant operates the Internet site https://www.ampme.com/ (“Amp Me Site”).

The Amp Me Site is targeted to and accessible to Texas residents.

        79.     Defendant offers to its customers mobile applications, for example, mobile

applications available on Android and iPhone products (i.e., the AmpMe App). The AmpMe App

is targeted to and accessible to Texas residents. See, supra, Fig. 1.

        80.     Upon information and belief, Defendant has directly infringed and continues to

directly infringe, literally or under the doctrine of equivalents, at least Claim 1 of the ’022 Patent

by making, using, selling, offering for sale, importing and/or licensing in the United States without

authority systems, products, and methods claimed by the ’022 Patent, to wit, the AmpMe App.

        81.     Upon information and belief, and as one illustration without limitation, Defendant


PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 18
             Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 19 of 27




infringes Claim 1 of the ’022 Patent in the exemplary manners described below.

       82.     Defendant’s AmpMe App and services (e.g., Amp Me’s “VIP Services”), use a

method of echoing media via a mobile device that allows “users to amplify the sound of their music

by connecting several devices . . . to play the same music at the same time.” In particular, the

AmpMe App is operable across several mobile device platforms (including both Apple iOS and

Android platforms) allowing a user to either create a digital content streaming “Party” or to choose

to join another user’s “Party” and to echo (i.e., synchronize or “sync up”) the audio of their

respective devices. See, supra, Fig. 2.

       83.     The AmpMe App and services “display[] to a user, on a mobile device, one or more

geographic locations and respective identifiers of one or more other users experiencing respective

media within a geographic area, wherein the geographic area is automatically determined based

on a set radius from the mobile device.” See, supra, Fig. 8 (showing one or more geographic

locations and respective identifiers of one or more other users) and Figs 9-10 below (showing

geographic area for “Parties Near You” is automatically determined based on a set radius from the

mobile device).




                                             Figure 9




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 19
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 20 of 27




                                               Figure 10 19
        84.     AmpMe uses a processor to control distribution of the content stream such that

another user can watch a broadcast. The AmpMe App’s broadcast feature requires centralized

network control, such as a server, to control distribution of the content stream. The App or web

client interfaces to the server to request joining a “party” broadcast.

        85.     Figure 8 shows a user broadcasting live. A user selecting which broadcast feed (i.e.,

“party”) to join and watch from the AmpMe App causes a signal from a processor in a centralized

server to be transmitted to a second user.

        86.     As seen in Figure 8, the AmpMe App shows when a user joined a party by

displaying the user’s username and photo, i.e., “causing a processor to transmit a signal to a second

user to display to the second user a changeable identifier of the user of the mobile device after the

user of the mobile device selects to experience the media being experienced by the second user.”

        87.     The AmpMe App provides that a user may stream a user generated list of media

(e.g., music) and other users join a selected live broadcast synchronized in real time, 20 i.e., “the

respective media is experienced such that the respective media is synchronized in real time with



19
  Screenshots for Figures 9 and 10 taken from Version 9.1.9 of the iOS version of the AmpMe App.
20
  https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788; https://www.ampme.com/faq
(“Play your music in perfect sync across multiple devices”); https://www.ampme.com/terms (“the App on your
device synchronizes with devices of other AmpMe users”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                       Page 20
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 21 of 27




the respective media experienced by the second user.”

        88.     Defendant’s infringing activities were and are without authority or license under

the ’022 Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’022 Patent

under at least 35 U.S.C. § 271(a) by its continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

        B.      Vicarious and Induced Infringement

        89.     Defendant had actual knowledge of infringement as of July 9, 2021 when Plaintiff

sent a copy of the ’022 Patent along with claim charts and cited references detailing Defendant’s

infringement to Martin-Luc Archambault CEO of Amp Me to Amp Me’s place of business at 1260

Boulevard Robert-Bourassa West Suite 300 Montreal, Quebec, H3B 3B9, Canada and via both

registered mail and email at martin-luc@ampme.com.

        90.     Further, the service of this Complaint, detailing Defendant’s infringement of the

’022 Patent in conjunction with the references cited, constitutes actual knowledge of infringement

as alleged here.

        91.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’022 Patent. On

information and belief, Defendant has also continued to sell the Accused Products and distribute

product literature and website materials inducing end users and others to use its products in the

customary and intended manner that infringes the ’022 Patent. See above (extensively

demonstrating how Defendant directs end users to commit patent infringement).

        92.     Further, to the extent that Defendant has assigned performance of these steps to

third parties, such as its customers, agents or contractors, the third parties act vicariously as agents

of the Defendant, or form a joint enterprise with Defendant, to infringe at least Claim 1 of the ’022




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 21
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 22 of 27




Patent. Alternatively, the Defendant contracts with the third parties to perform the infringing steps.

Defendant profits vicariously from third party infringement, condition the third parties’

participation and receipt of benefits of the AmpMe App on the performance on the infringing

activity and further establish the respective timing and manner of the third parties’ performance of

the infringing activity.

        93.     Defendant’s infringing activities were without authority or license under the ’022

Patent. Thus, Defendant has, and continue to infringe at least Claim 1 of the ’022 Patent under at

least 35 U.S.C. § 271(b) by its continued use, testing, manufacture, sale, offer for sale, licensing,

and/or importation of the AmpMe App without authority.

                    COUNT IV: INFRINGEMENT OF THE ’530 PATENT

        94.     Ascension realleges and incorporates by reference the allegations set forth above

as if set forth verbatim herein.

        A.      Direct Infringement

        95.     Defendant makes, uses, sells, or offers for sale in this District and elsewhere in the

United States products or services for targeted content delivery on a mobile device. Defendant’s

AmpMe App or services provide or support enabling targeted content delivery to a mobile device

as described and claimed in the ’530 Patent.

        96.     Defendant operates the Internet site https://www.ampme.com/ (“Amp Me Site”).

The Amp Me Site is targeted to and accessible to Texas residents.

        97.     Defendant offers to its customers mobile applications, for example, mobile

applications available on Android and iPhone products (i.e., the AmpMe App). The AmpMe App

is targeted to and accessible to Texas residents. See, supra, Fig. 1.

        98.     Upon information and belief, Defendant has directly infringed and continues to

directly infringe, literally or under the doctrine of equivalents, at least Claim 1 of the ’530 Patent


PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 22
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 23 of 27




by making, using, selling, offering for sale, importing and/or licensing in the United States without

authority systems, products, and methods claimed by the ’530 Patent, to wit, the AmpMe App.

       99.      Upon information and belief, and as one illustration without limitation, Defendant

infringes Claim 1 of the ’530 Patent in the exemplary manners described below.

       100.     Defendant’s AmpMe App and services (e.g., Amp Me’s “VIP Services”), use a

method of echoing media via a mobile device that allows “users to amplify the sound of their music

by connecting several devices . . . to play the same music at the same time.” In particular, the

AmpMe App is operable across several mobile device platforms (including both Apple iOS and

Android platforms) allowing a user to either create a digital content streaming “Party” or to choose

to join another user’s “Party” and to echo (i.e., synchronize or “sync up”) the audio of their

respective devices. See, supra, Fig. 2.

       101.     The AmpMe App and services “display[] to a user, on a mobile device, an

indication of whether one or more other users having respective identifiers are experiencing

respective media within a selectable geographic area.” See, supra, Fig. 5. For instance, Figure 5

shows a screenshot of the AmpMe App displaying “Global Live Parties” and “Nearby Parties” that

display other users with their associated identifiers in the form of usernames and profile pictures.

       102.     The AmpMe App and services also “display[] automatically to the user at least one

experience identifier corresponding, respectively, to at least one of the one or more other users,

wherein the experience identifier is alterable at least in part when one experiences respective media

in real time while any of the respective at least one of the one or more other users currently

experiences the respective media,” in the form of an icon that displays the number of people

concurrently streaming media in the “Party.” See, supra, Fig. 8 (indicating 6 other users).

       103.     The experience identifier is “displayed concurrently with the at least one respective




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 23
               Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 24 of 27




identifier of the at least one or more other users determined to be within the selectable geographic

area.” See, supra, Fig. 8 (the usernames and profile pictures of other users in the party).

        104.     The AmpMe App “allow[s] the user to select whether to experience one or more of

the respective media on the mobile device” by choosing to join a Party.

        105.     AmpMe uses a processor to control distribution of the content stream such that

another user can watch a broadcast. The AmpMe App’s broadcast feature requires centralized

network control, such as a server, to control distribution of the content stream. The App or web

client interfaces to the server to request joining a “party” broadcast.

        106.     Figure 8 shows a user broadcasting live. A user selecting which broadcast feed (i.e.,

“party”) to join and watch from the AmpMe App causes a signal from a processor in a centralized

server to be transmitted to a second user.

        107.     As seen in Figure 8, the AmpMe App shows when a user joined a party by

displaying the user’s username and photo, i.e., “causing a processor to transmit a signal to a second

user to display to the second user a changeable identifier of the user of the mobile device after the

user of the mobile device selects to experience the media being experienced by the second user.”

        108.     The AmpMe App provides that a user may stream a user generated list of media

(e.g., music) and other users join a selected live broadcast synchronized in real time, 21 i.e., “the

respective media is experienced such that the respective media is synchronized in real time with

the respective media experienced by the second user.”

        109.     Defendant’s infringing activities were and are without authority or license under

the ’530 Patent. Thus, Defendant has, and continues to infringe at least Claim 1 of the ’530 Patent



21
  https://www.lifewire.com/how-to-connect-multiple-bluetooth-speakers-4173788; https://www.ampme.com/faq
(“Play your music in perfect sync across multiple devices”); https://www.ampme.com/terms (“the App on your
device synchronizes with devices of other AmpMe users”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                       Page 24
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 25 of 27




under at least 35 U.S.C. § 271(a) by its continued use, testing, manufacture, sale, offer for sale,

licensing, and/or importation of the Accused Products without authority.

       B.       Vicarious and Induced Infringement

       110.     Defendant had actual knowledge of infringement as of July 9, 2021 when Plaintiff

sent a copy of the ’530 Patent to Martin-Luc Archambault CEO of Amp Me to Amp Me’s place

of business at 1260 Boulevard Robert-Bourassa West Suite 300 Montreal, Quebec, H3B 3B9,

Canada and via both registered mail and email at martin-luc@ampme.com.

       111.     Further, the service of this Complaint, detailing Defendant’s infringement of the

’530 Patent in conjunction with the references cited, constitutes actual knowledge of infringement

as alleged here.

       112.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’530 Patent. On

information and belief, Defendant has also continued to sell the Accused Products and distribute

product literature and website materials inducing end users and others to use its products in the

customary and intended manner that infringes the ’530 Patent. See above (extensively

demonstrating how Defendant directs end users to commit patent infringement).

       113.     Furthermore, to the extent that Defendant has assigned performance of these steps

to third parties, such as its customers, agents or contractors, the third parties act vicariously as

agents of the Defendant, or form a joint enterprise with Defendant, to infringe at least Claim 1 of

the ’530 Patent. Alternatively, the Defendant contracts with the third parties to perform the

infringing steps. Defendant profits vicariously from third party infringement, condition the third

parties’ participation and receipt of benefits of the AmpMe App on the performance on the

infringing activity and further establish the respective timing and manner of the third parties’




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 25
              Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 26 of 27




performance of the infringing activity.

       114.     Defendant’s infringing activities were without authority or license under the ’530

Patent. Thus, Defendant has, and continue to infringe at least Claim 1 of the ’530 Patent under at

least 35 U.S.C. § 271(b) by its continued use, testing, manufacture, sale, offer for sale, licensing,

and/or importation of the AmpMe App without authority.

                                          JURY DEMAND

       115.     Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Fed. R.

Civ. P. 38.

                                             PRAYER

       For the reasons above, Plaintiffs respectfully requests that the Court find in its favor and

against Defendant, and the Court grant Plaintiff the following relief:

       a.       An adjudication that Defendant has directly infringed the Asserted Patents, either

literally and/or under the doctrine of equivalents;

       b.       An adjudication that Defendant has induced infringement of the Asserted Patents,

either literally and/or under the doctrine of equivalents;

       c.       A judgment that Ascension be awarded damages adequate to compensate it for

Defendant’s past infringement of the Asserted Patents, and for any continuing and future

infringements, but in no event less than a reasonable royalty, and including pre-judgment and post-

judgment interest costs and disbursements as justified under 35 U.S.C. § 284 and an accounting;

       d.       That the Court declare this to be an exceptional case and award Plaintiff its

reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285; and

       e.       Any further relief that this Court deems just and proper.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 26
           Case 6:21-cv-00859 Document 1 Filed 08/16/21 Page 27 of 27




Dated: August 16, 2021               Respectfully submitted,

                                     PLATT CHEEMA RICHMOND PLLC

                                     /s/ Matthew C. Acosta
                                     Matthew C. Acosta
                                     Texas Bar No. 24062577
                                     macosta@pcrfirm.com
                                     Andrew Lin
                                     Texas Bar. No. 24092702
                                     alin@pcrfirm.com
                                     Nicholas C. Kliewer
                                     Texas Bar No. 24083315
                                     nkliewer@pcrfirm.com
                                     1201 N. Riverfront Blvd., Suite 150
                                     Dallas, Texas 75207
                                     214.559.2700 Main
                                     214.559.4390 Fax

                                     COUNSEL FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 27
